Citation Nr: 1233303	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disorder, claimed as secondary to the service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's appeal.

In a May 2008 written statement, the Veteran appears to assert that he only wishes to be rated on the disabilities associated with his left knee.  He indicated that he was not intending to file a claim related to his back when he first visited the VA.  On his February 2009 VA Form 9, the Veteran again indicated that he only wished to appeal the issue related to his left knee injury.  However, in a subsequently submitted VA Form 9, the Veteran's representative appealed all issues.  On remand, the Veteran should be sent a letter and asked if he wishes to withdraw the claim regarding entitlement to service connection for the back.  If he indicates that he does not wish to withdraw the claim or does not respond to the inquiry, the RO should undertake the following additional development.

In a September 2009 written statement, the Veteran indicated that he was in receipt of Supplemental Security Income.  In a September 2009 VA examination report, he stated that he received Social Security Disability benefits.  Since it is unclear which benefit the Veteran receives and whether there are any records regarding a back disability in the possession of the Social Security Administration (SSA), the Board finds that a remand is necessary to attempt to obtain any relevant records from the SSA.  If any evidence received on remand triggers a need for a VA examination, the RO should scheduled such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and ask him if he wishes to withdraw his appeal as to entitlement to service connection for a back disability.  If the Veteran responds in the negative or does not respond, undertake the additional development listed below.

2.  If the Veteran does not withdraw his claim, undertake appropriate development to obtain records regarding the Veteran's entitlement to disability benefits from the Social Security Administration.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3.  If the Veteran does not withdraw his claim, undertake any other development warranted, to include scheduling the Veteran for a VA examination if any evidence added to the claims file triggers a need for one.

4.  Then, readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


